Per curiam.
Russell Thomas Bridges petitioned for voluntary surrender of his license to practice law. The Review Panel of the State Bar of Georgia determined that Bridges had entered a plea of guilty in the Superior Court of Upson County to one count of the manufacture of marijuana and that, that offense being a felony, Bridges had violated Standard 66 of State Bar Rule 4-102 (d). The recommendation of the Review Panel was that Bridges’ petition for voluntary surrender of his license be accepted.
The recommendation is hereby adopted. Voluntary surrender being the equivalent of disbarment, Bridges is prohibited from practicing law and his name is stricken from the rolls of those entitled to practice law in the State of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.